 1   Jason Harrow
     (Cal. Bar No. 308560)
 2   GERSTEIN HARROW LLP
 3   3243B S. La Cienega Blvd.
     Los Angeles, CA 90016
 4   jason@gerstein-harrow.com
     (323) 744-5293
 5
     Charles Gerstein
 6
     (pro hac vice)
 7   GERSTEIN HARROW LLP
     611 Pennsylvania Ave SE, No. 317
 8   Washington, DC 20003
     charlie@gerstein-harrow.com
 9   (202) 670-4809
10
                        UNITED STATES DISTRICT COURT
11                     NORTHERN DISTRICT OF CALIFORNIA
                             SAN JOSE DIVISION
12
13   PROGRESSIVE DEMOCRATS FOR                    Case No. 21-cv-3875
     SOCIAL JUSTICE, a Democratic Club
14   Chartered by the Santa Clara County          DECLARATION OF JASON
     Democratic Party; KRISTA                     HARROW IN SUPPORT OF EX
15
     HENNEMAN; and CARLIE WARE,                   PARTE APPLICATION FOR
16                                                TEMPORARY RESTRAINING
                 Plaintiffs,                      ORDER AND ORDER TO SHOW
17                                                CAUSE
           vs.
18                                                Date: May 28, 2021
     ROB BONTA, in his official capacity as
19   Attorney General for the State of            TOGETHER WITH:
20   California,                                  (1) Ex Parte Application
                                                  (2) Memorandum of Points and
21               Defendant.                           Authorities
                                                  (3) Declaration of Krista
22
                                                      Henneman
23                                                (4) Declaration of Carlie Ware
                                                  (5) [Proposed] Order
24
25
26
27
28

                                              1
                               HARROW DECLARATION, 21-cv-3875
 1                         DECLARATION OF JASON HARROW
 2           1.   I, Jason Harrow, declare as follows.
 3           2.   I am thirty-seven years old and reside in Los Angeles County,
 4   California. I represent the Plaintiffs in this matter.
 5           3.   On May 24, 2021, I emailed the Office of the Attorney General to
 6   notify the office that Plaintiffs would be filing this application. A true and correct
 7   copy of that email is attached as Exhibit Harrow-A.
 8           4.   The email contained a letter as an attachment. The letter stated that
 9   “[i]f we do not hear otherwise by May 28, we will assume that the Attorney
10   General’s Office is retaining its discretion to prosecute [our] clients, and we will
11   file a motion seeking interim relief during the pendency of this case.” A true and
12   correct copy of the attached letter is attached as Exhibit Harrow-B.
13           5.   On May 28, 2021, I spoke to Keith Wurster, counsel for Defendant.
14   Mr. Wurster stated that the Office is not in a position, at this point, to agree not
15   to prosecute Plaintiffs.
16           6.   Mr. Wurster also agreed that Defendant believes this matter would
17   be appropriate for hearing on Monday, June 28, for decision by July 1. He stated
18   that he believed his Office would need until June 17 to file any opposition papers.
19           7.   I stated that Plaintiff’s counsel can file any reply brief by June 21 on
20   that schedule.
21           8.   I have personal knowledge of all facts stated in this declaration. If
22   called to testify, I could and would testify competently to these facts.
23
24   I declare under penalty of perjury under the laws of the United States that the
25   foregoing is true and correct, and that this declaration was executed on May 28,
26   2021.
27
28

                                                 2
                                HARROW DECLARATION, 21-cv-3875
 1
 2              /s/ Jason Harrow
 3              Los Angeles, California
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                   3
     HARROW DECLARATION, 21-cv-3875
Exhibit Harrow-A
                                                                                Jason Harrow <jason@gerstein-harrow.com>



Notice of TRO and letter in Progressive Democrats For Social Justice v. Bonta, N.D.
Cal. 21-cv-3875
1 message

Jason Harrow <jason@gerstein-harrow.com>                                                           Mon, May 24, 2021 at 4:00 PM
To: AGelectronicservice@doj.ca.gov
Cc: Charlie Gerstein <charlie@gerstein-harrow.com>

 Greetings-

 I am lead counsel for the plaintiffs in this case, which was filed this morning in the Northern District of California (San Jose
 Division). While I cannot yet officially serve the complaint electronically because the court has not yet issued the
 summons, I attach a letter regarding our plan to file a TRO at the end of this week. I also attach the complaint and the
 draft brief, to expedite your consideration of this matter.

 I will serve the complaint electronically to this address just as soon as the court issues a summons.

 Best,
 Jason Harrow
 323-744-5293


 Jason Harrow
 Gerstein Harrow, LLP
 jason@gerstein-harrow.com



  3 attachments
      Doc 1 Complaint.pdf
      163K
      2021.5.24 Pre-injunction Letter.pdf
      209K
      2021.5.24 Ware Preliminary Injunction DRAFT.pdf
      1129K
Exhibit Harrow-B
Office of Attorney General Rob Bonta
California Department of Justice
Division of Civil Law
Government Law Section
P.O. Box 944255
Sacramento, CA 94244-2550
AGelectronicservice@doj.ca.gov

Via Email

Re: TRO in Ware v. Bonta, No. 21-cv-3875 (N.D. Cal.)

Dear Counsel,

We represent Carlie Ware, Krista Henneman, and the Progressive Democrats for
Social Justice. We filed a complaint in this case today, and we write to let you know
that we plan to file a finalized version of the attached motion for a temporary
restraining order—effectively a preliminary injunction, but styled as a TRO given
local rules restricting how quickly a preliminary-injunction motion could be heard—
in federal court on Friday, May 28, 2021. Before doing so, we ask whether you would
agree not to prosecute my clients for violations of California Government Code § 3205
during the pendency of this case. If not, it would be productive if we could schedule a
time to discuss an efficient resolution of the preliminary-injunction motion.

First, as the complaint and attached papers explain, our clients seek vindication of
their constitutional rights to participate in a potential campaign against Santa Clara
County District Attorney Rosen by soliciting donations for a potential opponent. In
the hypothetical world in which they went ahead with their anticipated speech before
obtaining relief in federal court—which, of course, they will not do—we believe that
the District Attorney would recuse and the Attorney General’s office would exercise
its supersession authority to handle any prosecution that would result. Therefore, in
our view, the appropriate defendant in a challenge to the constitutionality of such a
prosecution is the Attorney General, and the District Attorney should have no
involvement in this matter. Ass’n des Eleveurs de Canards et d’Oies du Quebec v.
Harris, 729 F.3d 937, 943–44 (9th Cir. 2013); see also Attached Motion at 20–21. That
said, if you disagree, please let us know and we may consider naming the District
Attorney as a defendant and bringing his office into this case.

Second, we’d like to ask whether we can either settle or otherwise sequence this case
with the Attorney General’s office agreeing not to prosecute our clients and to direct
the District Attorney’s office not to as well. We believe § 3205 to be clearly
unconstitutional, and we hope that the Attorney General’s office agrees. If we do not
hear otherwise by May 28, we will assume that the Attorney General’s Office is
retaining its discretion to prosecute my clients, and we will file a motion seeking
interim relief during the pendency of this case.

Third, assuming it will be necessary for us to litigate this case, we’d like to discuss a
briefing schedule and a few preliminary matters so that the parties and the Court
can reach a fair resolution of the case as quickly as possible. As the attached papers
show, my clients are on a tight timeline. At the same time, though, we have no desire
to inconvenience counsel, particularly on short notice. We think that a pre-filing
conference on scheduling, and perhaps to narrow the issues in dispute, could save
time and energy. On the issues to be narrowed, we wonder if the Attorney General’s
office would agree that the non-merits injunction factors favor our clients, such that
if § 3205 is unconstitutional they will be entitled to preliminary relief, and if the
Attorney General’s office would stipulate to some (hopefully uncontroversial) facts so
that the Court may resolve that question as a pure matter of law. Scheduling-wise,
we’d hope to agree to a briefing schedule that allows for a decision by July 1 due to
the campaign schedule, and we share our motion now to give you additional time to
prepare a response.

We will endeavor to make ourselves available to discuss at your convenience. Please
do not hesitate to contact either of us via email (jason@gerstein-harrow.com or
charlie@gerstein-harrow.com) or phone (323-744-5293) if we may be helpful or if you
have any questions.

                                                        Sincerely,


                                                        Jason Harrow and Charlie Gerstein*
                                                        May 24, 2021




        *Gerstein is not admitted to practice in California but has a good-faith belief that his pro hac
vice motion will be granted.
